Order entered July 2, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00224-CV

                   IN THE INTEREST OF J.L.D., A CHILD

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-52262-2016

                                     ORDER

      The reporter’s record in this case has not been filed. By letter dated May 24,

2021, we informed appellant the court reporter notified us that the reporter’s record

had not been filed because appellant had not (1) requested the record; or (2) paid

for or made arrangements to pay for the record. We directed appellant to provide

the Court with written verification showing the reporter’s record had been

requested and that appellant had paid for or made arrangements to pay for the

record or had been found entitled to proceed without payment of costs. We

cautioned appellant that failure to provide the required documentation within ten

days might result in the appeal being ordered submitted without the reporter’s
record. To date, appellant has not provided the Court with documentation showing

he has requested the reporter’s record, nor otherwise corresponded with the Court

regarding the status of the reporter’s record. Accordingly, we ORDER this appeal

submitted without a reporter’s record.

      Appellant’s brief is due THIRTY DAYS from the date of this order.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE